Thompson, J.,
delivered the opinion of the court.
The defendant was indicted under section 1551, Revised Statutes, for leasing or letting a certain house in the city of Hannibal for the purpose of being kept as a brothel and bawdy-house. The jury returned a verdict of guilty, and also returned that they were unable to agree as to the amount of his fine ; whereupon the court, under the provisions of section 1930, Revised Statutes, assessed the punishment of the defendant at a fine of fifty dollars, and entered judgment accordingly, from which the defendant prosecutes this appeal.
The errors assigned relate to rulings upon the instructions, and upon certain special interrogatories which are set out in full in an interesting printed argument which has been filed on behalf of the defendant. Unfortunately for this assignment of errors, there is no bill of exceptions in the record, and we are remitted to an examination of the record proper, with the view of ascertaining whether any errors are disclosed therein. We have looked through the record, as we are required to do in criminal cases by section 1993, Revised Statutes, and, discovering no error therein, we order that the judgment be affirmed.
All the judges concur.